TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                ON MOTION FOR REHEARING


                                        NO. 03-13-00133-CV


                                    Lisa Kastleman, Appellant

                                                  v.

                                    Bryan Kastleman, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-09-002598, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            SUPPLEMENTAL OPINION


                 In her motion for rehearing, Lisa Kastleman argues that this Court erroneously

dismissed her appeal as moot on the ground that she was estopped from appealing the final divorce

decree that was based on the parties’ settlement agreement because she had accepted the benefits of

the decree. We issue this supplemental opinion to clarify our decision to deny the motion

for rehearing.

                 In her first issue, Lisa contends that this Court should grant rehearing because the

amount of property she is alleged to have accepted is less that 4% of the total community estate.1

In re-urging arguments on this issue presented in her response to Bryan’s motion to dismiss and


       1
          Lisa also clarifies that the amount of rental income she accepted was just over 1% of the
value of the community estate, not 10%, as stated in her response to Bryan’s motion to dismiss and
repeated by this Court in our original opinion.
responding to our original opinion, she also raises new arguments for the first time in her motion for

rehearing. Likewise, in her second issue, Lisa asserts for the first time on rehearing the alternative

argument that even if she is estopped from appealing the property division, this Court should address

the severable parent-child and attorney’s fees issues.

               Generally, we do not base our rulings on arguments raised for the first time on

rehearing. Wells Fargo Bank, N.A. v. Leath, 425 S.W.3d 525, 540 (Tex. App.—Dallas 2014, pet.

filed) (supp. op. on reh’g); AVCO Corp. v. Interstate Sw., Ltd., 251 S.W.3d 632, 676 (Tex.

App.—Houston [14th Dist.] 2007, pet. denied) (supp. op. on reh’g); see Sherrod v. Moore,

819 S.W.2d 201, 205 (Tex. App.—Amarillo 1991, no writ) (“It is well established that points of

error raised for the first time in a motion for rehearing are too late and will not be considered.”)

(citing Morrison v. Chan, 699 S.W.2d 205, 207 (Tex. 1985)). The sole purpose of a motion for

rehearing is to provide the court an opportunity to correct any errors on issues already presented.

Wentworth v. Meyer, 839 S.W.2d 766, 778 (Tex. 1992) (Cornyn, J., concurring). “‘Rehearing is not

an opportunity to test alternative arguments after finding other arguments unsuccessful.’” OAIC

Commercial Assets, L.L.C. v. Stonegate Vill., L.P., 234 S.W.3d 726, 746 (Tex. App.—Dallas 2007,

pet. denied) (op. on reh’g) (quoting ICM Mortg. Corp. v. Jacob, 902 S.W.2d 527, 535 (Tex.

App.—El Paso 1994, writ denied)). An issue adequately briefed in a motion for rehearing is waived

if the original brief—in this case the original response to Bryan’s motion to dismiss—“is not

sufficient to acquaint the Court with the issue and does not present an argument that would allow

the court to decide the issue.”      Wheeler v. Methodist Hosp., 95 S.W.3d 628, 646 (Tex.

App.—Houston [1st Dist.] 2002, no pet.).



                                                  2
                “A motion for rehearing does not afford a party an opportunity to raise new issues

after the case has been briefed, argued, and decided on other grounds unless the error is

fundamental.” OAIC, 234 S.W.3d at 747; see Texas Mun. Power Agency v. Public Util. Comm’n

of Tex., 150 S.W.3d 579, 591 n.13 (Tex. App.—Austin 2004), rev’d in part on other grds., 253
S.W.3d 184 (Tex. 2007). Fundamental error exists “in those rare instances in which the record

shows the court lacked jurisdiction or that the public interest is directly and adversely affected as that

interest is declared in the statutes or the Constitution of Texas.” Pirtle v. Gregory, 629 S.W.2d 919,

920 (Tex. 1982); see OAIC, 234 S.W.3d at 747; Texas Mun. Power, 150 S.W.3d at 591 n.13. In her

motion for rehearing, Lisa does not raise an issue of fundamental error, and we decline to address

the new arguments she asserts for the first time in her motion for rehearing.


                                           CONCLUSION

                We deny Lisa’s motion for rehearing.



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Filed: October 23, 2014




                                                    3